Citation Nr: 1549332	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a right knee disability.

2. Entitlement to an increased rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1982, and from October 1989 to August 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

In June 2012, the Board also remanded the claims on appeal and an additional claim for service connection for left hand numbness resulting from a "mini-stroke" to the Agency of Original Jurisdiction (AOJ) for development. In a May 2013 rating decision, the RO granted service connection for the left hand numbness. That issue is not in appellate status and is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Veteran was afforded a VA medical examination in February 2013, the examiner failed to note relevant evidence in his examination report. Specifically, in December 2009 MRI reports, a VA examiner noted a definite medial meniscal tear in the left knee, and a possible sprain or tear of the right ACL. In the February 2013 VA medical examination report, the VA examiner wrote that the Veteran was "not aware of any past knee ligament or meniscus injuries." The examiner wrote that the Veteran had not had any meniscal conditions without noting the MRI report and did not make any comment about the report of a torn ACL. Another examination with a full review of the evidence should be provided.

Because the medical evidence is not adequately developed to adjudicate the appeal, the case is REMANDED for the following action:

1. Provide the claims file to a qualified examiner in order to obtain an opinion regarding the severity of the Veteran's knee disabilities. 

In reviewing the claims file, the examiner should note:

a. The December 2009 VA MRI reports, indicating a medial meniscal tear in the left knee and a possible sprain or tear of the right ACL; 

b. The January 2010 VA X-ray reports; and

c. The Veteran's reports of functional impairment caused by his knee disabilities. 

The examiner should perform all necessary testing to determine the functional impairment, to include limitation of motion and/or instability, caused by the service-connected disabilities. The examiner should also describe the effects of the disabilities upon the Veteran's ordinary activities, if any. 

2. After completing any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




